Name: COMMISSION REGULATION (EC) No 595/95 of 17 March 1995 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  trade;  processed agricultural produce
 Date Published: nan

 No L 60/6 I en Official Journal of the European Communities 18 . 3 . 95 COMMISSION REGULATION (EC) No 595/95 of 17 March 1995 on the supply of milk products as food aid destinations of the supplies, provision should be made for the possibility for tenderers to indicate two ports of loading, where necessary not belonging to the same port area, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain recipients 2 238 tonnes of milk powder and 273 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas, for a given lot, given the small quantities to be supplied, the packaging methods and the large number of HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. For lots E and F notwithstanding Article 7 (3) (d) of Regu ­ lation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (') OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . O OJ No L 81 , 28 . 3 . 1991 , p. 108 . 18 . 3 . 95 EN Official Journal of the European Communities No L 60/7 ANNEX I LOTS A, B and C 1 . Operation Nos ('): 1332/94 (Lot A), 1333/94 (Lot B), 1334/94 (Lot C) 2. Programme : 1994 3 . Recipient (2) : UNRWA, Supply Division, Vienna International Centre, PO box 700, A-1400 Vienna, Austria (telex 135310 UNRWA A ; fax ( 1 ) 230 75 29) 4. Representative of the recipient : UNRWA Field Supply and Transport Officer Lot A : Ashdod : West Bank, PO box 19149, Jerusalem (tel . (972) (2) 89 05 55 ; telex 26194 UNRWA IL ; fax (972) (2) 81 65 64) Lot B : Latakia : PO box 4313, Damascus, SAR (tel . (963) ( 11 ) 86 31 32 ; telex 412006 UNRWA SY ; fax (963 (11)332 75 13) Lot C : Amman : PO box 484, Amman, Jordan (tel. (962) (6) 74 19 14/77 22 26 ; telex 23402 UNRWA JFO JO ; fax (962) (6) 74 63 61 ) 5. Place or country of destination Q : Lot A : Israel ; Lot B : Syria ; Lot C : Jordan 6. Product to be mobilized : whole milk powder 7. Characteristics and quality of the goods (3) (6) ( 10) : (See OJ No C 114, 29 . 4. 1991 , p. 1 , I.C.I ) 8 . Total quantity : 588 tonnes 9. Number of lots : three (Lot A : 348 tonnes ; Lot B : 120 tonnes ; Lot C : 120 tonnes) 10. Packaging and marking P) (") : 1 kg sachets See OJ No C 114, 29 . 4. 1991 , p . 1 , ( I.C.2, I.C.3 and IA.2.1 ) Markings in English Supplementary markings :  lots A, B and C : 'NOT FOR SALE'  lot C : 'Date of expiry . . .' (date of manufacture plus nine months) 1 1 . Method of mobilization : Community market The whole milk powder must be manufactured after the award of the tender 1 2. Stage of supply : Lots A and B : free at port of landing  landed ; Lot C : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lot A : Ashdod ; Lot B : Latakia 16. Address of the warehouse and, if appropriate, port of landing : Lot C : UNRWA warehouses, Amman, Jordan 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 4  7. 5 . 1995 18 . Deadline for the supply : lots A and B : 28 . 5 . 1995 ; lot C : 4. 6 . 1995 19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 3 . 4 . 1995 (Brussels time) No L 60/8 IENI Official Journal of the European Communities 18 . 3 . 95 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 18 . 4. 1995 (b) period for making the goods available at the port of shipment in case of award of tender at port of shipment stage : 8  21 . 5. 1995 (c) deadline for the supply : lots A and B : 11 . 6. 1995 ; lot C : 18 . 6. 1995 22. Amount of tendering security : ECU 20 per tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi , 200, B- 1 049 Brux ­ elles (telex 22037 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on application by the successful tenderer (4) : refund applicable on 14. 3 . 1995, fixed by Commission Regulation (EC) No 327/95 (OJ No L 37, 17. 2 . 1995, p. 19) 18 . 3 . 95 PEN Official Journal of the European Communities No L 60/9 LOT D 1 . Operation No (') : 1742/93 2. Programme : 1993 3 . Recipient (2) : Federation Internationale des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge (IFRC) dÃ ©partement approvisionnements et logistique, Case Postale 372, CH-1211 GenÃ ¨ve 19 (tel . (41 22)730 42 22 ; fax 733 03 95 ; telex 412133 FRC CH) 4. Representative of the recipient : Indian Red Cross Society, Red Cross Building, 1 Red Cross Road, New Delhi 1100001 (tel . (91 11 ) 3716441 /2/3 ; fax 3717454) 5 . Place or country of destination (^ : India 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3)(6): see OJ No C 114, 29. 4. 1991 , p. 1 (I .B.1 ) 8 . Total quantity : 360 tonnes 9 . Number of lots : one 10. Packaging and marking Q (13) : see OJ No C 114, 29 . 4. 1991 , p. 1 (I.B.2, IA.2.3, I.B.3) Markings in English 11 . Method of mobilization : the Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Disaster Relief warehouse, Indian Red Cross Society, Tikri Border, Bahadurgarh (Haryana) (near Delhi) 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 4  7. 5. 1995 18 . Deadline for the supply : 11 . 6 . 1995 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 3. 4. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 18 . 4 . 1995 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 8  21 . 5. 1995 (c) deadline for the supply : 25. 6 . 1995 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Brux ­ elles (telex 22037 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 14. 3 . 1995, fixed by Commission Regulation (EC) No 327/95 (OJ No L 37, 17. 2 . 1995, p. 19) No L 60/ 10 EN Official Journal of the European Communities 18 . 3 . 95 LOT E 1 . Operation Nos (') : see Annex II 2. Programme : 1993/94 3. Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland (tel . (31 70) 33 05 757 ; fax 36 41 701 ; telex 30960 EURON NL) 4. Representative of the recipient (9) : to be designated by the recipient 5. Place or countries of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3) (6) : (see OJ No C 114, 29 . 4. 1991 , p. 1 (under I.B.I )) 8 . Total quantity : 1 290 tonnes 9. Number of lots : 1 (see Annex II) 10. Packaging and marking f) (8) : 25 kg see OJ No C 114, 29. 4. 1991 , p . 1 (under I.B.2, I.A.2.3 and I.B.3) Language to be used for the marking : see Annex II 11 . Method of mobilization : the Community market manufacture of skimmed-milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 12. Stage of supply : free at port of shipment (12) 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  21 . 5. 1995 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 3 . 4. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 18 . 4. 1995 (b) period for making the goods available at the port of shipment : 15. 5  4. 6. 1995 (c) deadline for the supply :  22. Amount of tendering security : ECU 20 per. tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur T. Vestergaard, Batiment Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles (telex 22037 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on application by the successful tenderer (4): refund applicable on 14. 3. 1995 fixed by Commission Regulation (EC) No 327/95 (OJ No L 37, 17. 2. 1995, p. 19) 18 . 3 . 95 fENl Official Journal of the European Communities No L 60/ 11 LOT F 1 . Operation Nos ('): see Annex II 2 . Programme : 1994 3 . Recipient (2) : World Food Programme, via Cristoforo Colombo 426, 1-00145 Roma, telex 626675 I WFP 4 . Representative of the recipient : to be designated by the recipient 5 . Place or country of destination : see Annex II 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods (3)(6) : see OJ No C 114, 29 . 4 . 1991 , p. 1 (under I.E.I.) and OJ No C 182, 13 . 7. 1991 , p. 24 8 . Total quantity : 273 tonnes 9 . Number of lots : 1 (see Annex II) 10 . Packaging and marking P) : OJ No C 114, 29 . 4 . 1991 , p . 1 (under I.E.2.1 and I.E.3) 5 kg metal cans (without cardboard cross-pieces) Language to be used for the marking : see Annex II Supplementary markings : 'Expiry date : . . .' 1 1 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment ( l2) 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 8  28 . 5. 1995 18 . Deadline for the supply :  1 9 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 3 . 4. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 18 . 4. 1995 (b) period for making the goods available at the port of shipment : 22. 5  11 . 6. 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur T. Vestergaard, batiment Loi 120, bureau 7/46, rue de la Loi, 200 , B-1049 Bruxelles (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on application by the successful tenderer (4): refund applicable on 14. 3 . 1 995, fixed by Commission Regulation (EC) No 327/95 (OJ No L 37, 17 . 2. 1995, p. 19) 18 . 3 . 95No L 60/ 12 EN Official Journal of the European Communities Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine-131 levels . Fl : Radiation certificate must be issued by official authorities and be legalized for the following country : Sudan. (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108 , 1 . 5 . 1993, p. 106), as last amended by Regulation (EC) No 157/95 (OJ No L 24, 1 . 2. 1995, p. 1 ), shall not apply to this amount. (5) Commission delegation to be contacted by the successful tenderer : OJ No C 114, 29. 4. 1991 , p. 33 . (*) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate,  lot E : veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease nor any other notifiable infectious/contagious disease during the 1 2 months prior to the processing. The veterinary certificate must state the temperature and duration of the pasteurization, the temperature and duration in the spray-drying tower and the expiry date for consumption . E 1 2 : veterinary certificate must be issued by official authorities and be legalized for the following country : Guatemala. f) Notwithstanding OJ No C 1 14, point I. B (3) (c) or I. C (3) (c) or I. E. (3) (c) is replaced by the following : ' the words "European Community"'. (8) Shipment to take place in 20-foot containers, condition FCL/FCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer (Sysko locktainer 1 80 seal), number of which to be provided to the beneficiary's forwarder. (*) The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO Box 1315, NL-1000 BH Amsterdam. ( 10) Lot B : The health certificate and the certificate of origin must be signed and stamped by a Syrian Consulate, including the statement that consular fees and charges have been paid. (") Lots A and C : Shipment to take place in 20-foot containers . Lot A : The contracted shipping terms shall be considered full liner terms (liner in/liner out) free port of landing container yard and is understood to cover 15 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel. The 15 day period should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detention(s) in excess of the said 15 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees. 18 . 3 . 95 P EN No L 60/13Official Journal of the European Communities After take-over of the goods at the delivery stage, the recipient will bear all costs of shifting the contai ­ ners for destuffing outside the port area and of returning them to the container yard. Ashdod : consignment to be stowed in 20-foot containers containing not more than 17 tonnes each, net. ( I2) For lots E and F, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indi ­ cate two ports of shipment not necessarily belonging to the same port area . (") Placed in 20-foot containers. The free holding period for containers must be at least 15 days . No L 60/14 EN Official Journal of the European Communities 18 . 3 . 95 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  BILAGA II  LIITE II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Parti ErÃ ¤ Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Total kvantitet (ton) KokonaismÃ ¤Ã ¤rÃ ¤ (tonnia) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Delkvantitet (ton) OsittaismÃ ¤Ã ¤rÃ ¤ (tonnia) AcciÃ ³n n ° Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n ° Azione n. Maatregel nr. AcÃ §Ã £o n? Aktion nr Toimi n:o PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming PaÃ ­s de destino BestÃ ¤mmelseland MÃ ¤Ã ¤rÃ ¤maa Lengua que se debe utilizar en la rotulaciÃ ³n MÃ ¦rkning pÃ ¥ fÃ ¸lgende sprog Kennzeichnung in folgender Sprache Ã Ã »Ã Ã Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ­ÃÃ µÃ ¹ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã Ã · Ã Ã ®Ã ¼Ã ±Ã ½Ã Ã · Language to be used for the marking Langue Ã utiliser pour le marquage Lingua da utilizzare per la marcatura Taal te gebruiken voor de opschriften LÃ ­ngua a utilizar na rotulagem MÃ ¤rkning pÃ ¥ fÃ ¶ljande sprÃ ¥k MerkinnÃ ¤ssÃ ¤ kÃ ¤ytettÃ ¤vÃ ¤ kieli E 1 290 E 1 30 1801 /93 ZaÃ ¯re FranÃ §ais \ Ã  2 15 1232/94 Rwanda FranÃ §ais \ E 3 15 1233/94 Rwanda FranÃ §ais \ E 4 300 1234/94 Uganda English l E 5 30 1235/94 Uganda English E 6 30 1236/94 Uganda English \ E 7 15 1237/94 Kenya English \ E 8 30 1238/94 Eritrea English E 9 15 1239/94 Mozambique PortuguÃ ªs E10 75 1240/94 Angola PortuguÃ ªs Eli 60 1241 /94 Dominica English I E12 90 1242/94 Guatemala EspaÃ ±ol I E13 15 1243/94 Colombia EspaÃ ±ol El 4 165 1244/94 Ecuador EspaÃ ±ol E15 150 1245/94 PerÃ º EspaÃ ±ol E16 30 1246/94 PerÃ º EspaÃ ±ol E17 60 1247/94 PerÃ º EspaÃ ±ol E18 15 1315/94 Madagascar FranÃ §ais E19 150 1354/94 PerÃ º EspaÃ ±ol F 273 F 1 F 2 255 18 755/94 756/94 Sudan Guyana English English